By the Court.
These exceptions rest solely on the refusal of the Superior Court to grant a request for a ruling, “The plaintiff cannot recover.” There was no error in this refusal because that question must be raised by a motion for a directed verdict under Common Law Rule 44 of the *343Superior Court (1923). Carp v. Kaplan, 251 Mass. 225. If the case be considered on its merits it is enough to say that there was ample evidence, which need not be recited, to support a verdict for the plaintiff.

Exceptions overruled.